                             Case 1:20-cv-00524-MKV Document 32-1 Filed 07/30/21 Page 1 of 3
                                                                                                                                                                                Supplement No
Incident Report                                                                                                                             20-595                              ORIG
M.T.A. POLICE DEPARTMENT
                                                                                  Reported Date
420 LEXINGTON AVENUE                                                              01/09/2020
                                                                                  Nature of Call
SUITE 425                                                                         AIEDPN
                                                                                  Officer
NEW YORK, NY 10170                                                                CROCILLA,LEYLAND
(212)878-1000


Administrative Information
Agency                                                     Case No                          Supplement No           Reported Date               Reported Time     CAD Call No
M.T.A. POLICE DEPARTMENT                                   20-595                               ORIG                01/09/2020                     03:33          200090056
Status                                                           Nature of Call
AIDED REMOVED TO HOSPITAL                                        AIDED-EDP-N
Location                                                                                                     City                                  Rep Dist        County
W 34TH ST/7TH AV                                                                                             MANHATTAN                             MPST02          MANHATTAN
Beat         From Date                 From Time     To Date                        To Time
NA           01/09/2020                02:41         01/09/2020                     02:41
Officer                                                                                            Assignment                               2nd Officer
C86673/CROCILLA,LEYLAND                                                                            PATROL OFFICER                           MICHELS,DOUGLAS
Entered by           Assignment                      RMS Transfer                   Property?      Transit ID                 Org Nature of Call
C86673               PATROL OFFICER                  Successful                     None           NONE                       AIEDPN
CTV                                          Approving Officer                                       Approval Date                              Approval Time
County of New York                           C86614                                                  01/11/2020                                 19:38:07
Person Summary
Invl       Invl No       Type       Name                                                                                MNI                 Race            Sex       DOB
AID 1                    I          EL BEY,PRINYAH GODIAH                                                               844508              B               F         04/18/1993
Invl       Invl No       Type       Name                                                                                MNI                 Race            Sex       DOB
EMS 1                    G          WARD                                                                                844509
Invl       Invl No       Type       Name                                                                                MNI                 Race            Sex       DOB
MED 1                    I          DR PORTER                                                                           844510
Invl       Invl No       Type       Name                                                                                MNI                 Race            Sex       DOB
MOS 1                    G          PO MICHELS
Invl       Invl No       Type       Name                                                                                MNI                 Race            Sex       DOB
MOS 2                    G          PO CROCILLA
Invl       Invl No       Type       Name                                                                                MNI                 Race            Sex       DOB
PSV 1                    G          SGT VOLLAS
Invl       Invl No       Type       Name                                                                                MNI                 Race            Sex       DOB
PSV 2                    G          LT CONA
Vehicle Summary
Invl       Type        License No            State       Lic Year          Year             Make                Model               Style           Color
AMB 0                  7C                    NY          2020              2020             *AMB
Summary Narrative
Patrol pick up of a female/EDP in front of the ticket windows. One violent female EDP removed to Bellevue
Hospital along with a police escort.




Report Officer                                                                                  Printed At
C86673/CROCILLA,LEYLAND                                                                         10/14/2020 11:30                                       Page 1 of 3
Supervisor Signature


                                                                                                                                                            MTA-000007
                         Case 1:20-cv-00524-MKV Document 32-1 Filed 07/30/21 Page 2 of 3
                                                                                                                                                 Supplement No
Incident Report                                                                                                            20-595                ORIG
M.T.A. POLICE DEPARTMENT
AIDED 1: EL BEY,PRINYAH GODIAH
Involvement      Seq       Type                       Name                                                                 MNI         Race      Sex
AIDED            1         INDIVIDUAL                 EL BEY,PRINYAH GODIAH                                                844508      BLACK     FEMALE
DOB                        Age        Juvenile?
04/18/1993                 26           No
Type                              Address                                                                                   City
HOME ADDRESS                      40 ANN ST                                                                                 NEW YORK
State                  ZIP Code
NEW YORK               10038
Type                                                                             ID No
OPERATOR LICENSE/STATE ID CARD                                                   16240839045608
Employer/School
NONE
        Medical
Nature of Illness
VIOLENT EDP
Treatment
REMOVED TO BELLEVUE HOSPITAL BY FDNY EMS/POLICE ESCORT
EMPLOYEE-SIRTOA 1: WARD
Involvement                             Seq         Type                              Name                                                MNI
EMPLOYEE-SIRTOA                         1           GOVERNMENT                        WARD                                                844509
Type                                                                                  ID No
EMS/FIRE ID NUMBER (SHIELD-ETC)                                                       2396
Employer/School                                                                  Position/Grade
FDNY                                                                             EMT
MEDICAL PERSONNEL/DOCTOR 1: DR PORTER
Involvement                                                       Seq          Type                            Name
MEDICAL PERSONNEL/DOCTOR                                          1            INDIVIDUAL                      DR PORTER
MNI
844510
Employer/School                                                                  Position/Grade
BELLEVUE HOSPITAL                                                                DOCTOR
MEMBER OF SERVICE-MTA 1: PO MICHELS
Involvement                                           Seq               Type                        Name
MEMBER OF SERVICE-MTA                                 1                 GOVERNMENT                  PO MICHELS
Type                     ID No
PD SHIELD                4012
Employer/School                                                                  Position/Grade
MTA POLICE DEPT                                                                  P.O.
MEMBER OF SERVICE-MTA 2: PO CROCILLA
Involvement                                           Seq               Type                        Name
MEMBER OF SERVICE-MTA                                 2                 GOVERNMENT                  PO CROCILLA
Type                     ID No
PD SHIELD                2477
Employer/School                                                                  Position/Grade
MTA POLICE DEPT                                                                  P.O.
PATROL SUPERVISOR 1: SGT VOLLAS
Involvement                                   Seq          Type                           Name
PATROL SUPERVISOR                             1            GOVERNMENT                     SGT VOLLAS
Type                     ID No
PD SHIELD                414
Employer/School                                                                  Position/Grade
MTA POLICE DEPT                                                                  SERGEANT
PATROL SUPERVISOR 2: LT CONA
Involvement                                   Seq          Type                           Name
PATROL SUPERVISOR                             2            GOVERNMENT                     LT CONA
Type                     ID No
PD SHIELD                63
Employer/School                                                                  Position/Grade
MTA POLICE DEPT                                                                  LIEUTENANT
Report Officer                                                                                    Printed At
C86673/CROCILLA,LEYLAND                                                                           10/14/2020 11:30                 Page 2 of 3
Supervisor Signature


                                                                                                                                    MTA-000008
                       Case 1:20-cv-00524-MKV Document 32-1 Filed 07/30/21 Page 3 of 3
                                                                                                                   Supplement No
Incident Report                                                                         20-595                     ORIG
M.T.A. POLICE DEPARTMENT
Vehicle: 7C
Involvement                       Type         License No                State      Lic Year   Lic Type     Year
AMBULANCE - GENERAL               AMBULANCE    7C                        NEW YORK   2020       AMBULANCE    2020
Make
AMBULANCE - GENERAL
Narrative
On January 9,2019 at approximately 0241 hours, undersigned officers observed a black female in a wheelchair
yelling and screaming for no apparent reason. The female/EDP stated " you white red neck cops are harassing
me, I pray to Allah that you get killed with a rifle, I'm gonna come back and kill you fags and I want an ambulance".
 Upon escorting the female/EDP up to the 34 Street entrance, the female EDP did pick up a cone and attempt to
throw it at undersigned officers. The female EDP did attemtp to scratch undersigned officers and did attempt to
strike us with both her hands. The female/EDP was rear cuffed and escorted into the ambulance for transport
along with all of her property. The female/EDP was lodged at CPEP located at Bellevue Hospital for a psychiatric
evaluation.




Report Officer                                              Printed At
C86673/CROCILLA,LEYLAND                                     10/14/2020 11:30                       Page 3 of 3
Supervisor Signature


                                                                                                      MTA-000009
